 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                 Case No. 2:19-CR-229-RSL
10
                            Plaintiff,                           ORDER GRANTING
11
                       v.                                        MOTION TO CONTINUE
12                                                               TRIAL AND PRETRIAL
       CARL DEANDRE KEMP,                                        MOTIONS DEADLINE
13
14                          Defendant.

15          This matter comes before the Court on a “Stipulated Motion to Continue Trial Date and
16 Pretrial Motions Filing Deadline.” Dkt. #15. Having considered the facts set forth in the
17 motion, and defendant Carl Deandre Kemp’s knowing and voluntary waiver, the Court finds as
18 follows:
19
            1.     The Court adopts the facts set forth in the motion; specifically, that defense
20
     counsel needs additional time to review the discovery provided by the government and to
21
     prepare for trial. The Court accordingly finds that a failure to grant a continuance would deny
22
     counsel, and any potential future counsel, the reasonable time necessary for effective
23
24 preparation, taking into account the exercise of due diligence, within the meaning of 18 U.S.C.
25 § 3161(h)(7)(B)(iv).
26          2.     The Court finds that a failure to grant a continuance would likely result in a
27 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
28

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 1
 1
              3.    The Court finds that the additional time requested between December 30, 2019,
 2
     and the proposed trial date of April 6, 2020 is a reasonable period of delay, as defense counsel
 3
     needs additional time to review discovery. The Court finds that this additional time is necessary
 4
     to provide defense counsel reasonable time to prepare for trial, considering all the facts set forth
 5
     above.
 6
 7            4.    The Court further finds that this continuance would serve the ends of justice, and

 8 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 9 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
10            5.    Defendant has signed a waiver indicating that he has been advised of his right to a
11 speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
12 that right and consented to the continuation of his trial to a date up to and including April 6,
13
     2020, Dkt. #16, which will permit trial to start on April 6, 2020, per the parties’ request.
14
              IT IS HEREBY ORDERED that the trial date be continued from December 30, 2019 to
15
     April 6, 2020.
16
              IT IS FURTHER ORDERED that the pretrial motions deadline be continued to March 2,
17
     2020.
18
              IT IS FURTHER ORDERED that the period of time from the current trial date of
19
     December 30, 2019, up to and including April 6, 2020, shall be excludable time pursuant to 18
20
     U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of this motion
21
     is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), and
22
     (h)(7)(B).
23
24
              DATED this 12th day of December, 2019.
25
26
27                                                     A
                                                       Robert S. Lasnik
28                                                     United States District Judge

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 2
